MATTHEWS, Chief Justice,
with whom RABINO WITZ, Justice, joins, concurring.
I agree with the majority opinion’s conclusion that the Board erred in requiring Frazier to pay for the costs of the depositions which were taken by Price/CIRI, but for a different reason.
The Board, in deciding that Frazier should bear the deposition costs, relied on its regulations, 8 AAC 45.120(f-h).1 These regulations, however, are silent on the question of who is to pay the costs of cross-examining the author of a document entered in evidence. Although the Board did not cite Com'l Union Cos. v. Smallwood, 550 P.2d 1261 (Alaska 1976), in its decision, the Board in its brief before this court has stated that it relied on the Small-wood case when it shifted the deposition costs to Frazier. Broadly read, Smallwood can be interpreted to require deviation from the general rule that the party taking a deposition pays the deposition costs. However, under a narrow, but reasonable, reading, Smallwood does not require cost shifting. Primarily because cost shifting has lead to litigation abuses, I believe that Smallwood should be given a narrow interpretation.
In Smallwood, an injured employee sent medical reports from his treating physicians to his employer prior to a Board hearing. The employer notified the employee that it would object to the introduction of the reports on hearsay grounds. At the hearing, the worker offered the reports, the employer objected to them, but they were received. Subsequently, the Board made an award in favor of the employee which expressly disavowed any reliance on the medical reports. The employer appealed to the superior court, which issued an order remanding the case to the Board with directions that the Board should consider the medical reports. The superior court also held that the employer had waived its right to cross-examine the authors of the reports because the employer had known about the reports prior to the hearing and could have taken steps to examine the authors, either by deposition or by compelling their attendance at the hearing.
The employer appealed the superior court’s order to this court. We held that the employer had not waived its right to cross-examine the authors of the medical reports by failing to take their depositions or by failing to subpoena them for the hearing. Stating that “the right of cross-examination does not carry a price tag,” we observed:
Inherent in our disposition is the requirement that the Board devise an equitable *107procedure whereby on remand Small-wood may present his evidence without attaching a financial precondition to [the employer’s] right of cross-examination.
Id. at 1267.
For future cases we strongly recommended that “the Board adopt procedures which will fill the present procedural void relating to medical reports and the right of cross-examination.” Id. We suggested four alternatives. Notably, none of these alternatives required the opponent to the party seeking cross-examination to pay for the initial costs thereof.
As the first alternative, we suggested, “a procedural system for medical reports similar to the one in effect for affidavits,2 or a system requiring a notice of intention to cross-examine to be filed before the hearing when the medical reports are served upon opposing parties pursuant to the Board’s current medical report rules.” Id. at 1267-68. As a second suggestion, we noted that the Board itself might pay the costs of cross-examination:
Some statutory workmen’s compensation schemes place a burden upon the hearing body itself to pay the costs of such cross-examination. Several courts have simply stated that to the extent a hearing body chooses to rely on certain information, it must assure the parties of their constitutional rights concerning the manner in which the evidence is considered. E.g., Jones v. Industrial Commission, [1 Ariz.App. 218] 401 P.2d 172 (Ariz.App.1965).
Id. at 1268. The third suggestion was:
Another possible means of effectuating the right to cross-examination might be to simply tax the extra costs of such examination to the losing party.
Id. And the fourth was:
[Testimony presented by deposition, when notice is given and adequate time for discovery allowed, could substitute for the right to cross-examine at the hearing.
Id. Of these four alternatives, only the second required the initial costs of cross-examination to be shifted, and, as noted, it shifted the costs to the Board. The Board chose the first alternative, promulgating the regulations cited in the majority opinion.
By adopting the regulations it did, the Board literally followed the recommendation of this court. This court did not say that the regulations had to contain a cost-shifting device, and they do not. Thus a strict reading of Smallwood does not compel a conclusion that the Board must construe its regulations governing the admission of documentary evidence to require the party relying on the documentary evidence to pay the initial cost of cross-examination by the opponent.
This narrow interpretation of Smallwood limits the language that the “right of cross-examination does not carry a price tag” to the pre-regulation “procedural void” which existed when Smallwood was decided. It reads Smallwood as requiring only that the Board devise a procedure for admitting reports while also ensuring that the opposing party has an adequate opportunity to cross-examine the authors. However, the case may also be read broadly to mandate cost shifting even after regulations are *108promulgated. I do not favor such a reading for two reasons.
First, it is wrong to say that cross-examination may not carry a price tag. In general civil litigation, deposition and witness costs are shifted to the losing party after judgment as a matter of course. Civ.R. 79. On the tilted playing field of workers’ compensation, the employer must reimburse the employee “for the costs in the proceedings” when the employee wins. AS 23.30.-145(b). (The employee does not have a similar obligation when the employer prevails.) The costs for which the employer must reimburse the employee include the costs of cross-examination paid by the employee under the Board’s interpretation of Smallwood,3 Thus, when a litigant, or, in workers’ compensation, an employer, loses, cross-examination has a price.
Second, according to the Board, its interpretation of Smallwood has lead to needless depositions resulting in delay, oppression of the economically weaker party— generally the employee — and economic waste. The Board states that many litigants have adopted as a matter of course
the practice of “Smallwooding” any and all written reports served upon them. A protection granted by this court to prevent a violation of fundamental due process became a trial tactic which ran counter to the court's fundamental policy of “providing inexpensive and expeditious resolution of claims for compensation....”
Armed with knowledge that the “right to cross-examine is absolute,” many litigants generally took the opportunity to assert the right, as a matter of tactics. In many instances, where closer evaluation and the use of discretion would have allowed the case to proceed expeditiously with an alternate to absolute cross-examination, Smallwood became, not a matter of due process, but an invitation for procedural maneuvering and a matter of trial strategy. Although both employees and employer have used Smallwood tactically, the Board observed that the injured worker, for whom the system exists, often suffered the consequences of the resulting confusion and/or delay. Also, small employers, as well, have suffered from the same problems. Instead of providing what the court originally intended, Smallwood frequently became an impediment to the legendary “simple, speedy remedy” that the workers’ compensation system was meant to provide.
(Footnotes omitted.)
The Board’s position, based on more than a decade of experience, is persuasive. The cost disincentive inherent in the normal rule which makes the deposer pay is apparently of considerable importance in deterring needless depositions.
For the above reasons, I would not interpret Smallwood to require cost shifting. A party desiring to depose or examine the author of a report should bear the initial cost of the deposition or examination. Thus, I concur in the result of today’s decision.

. The regulations are set forth on page 5 of the majority opinion.


. In Smallwood we alluded to a Board rule relating to evidence in affidavit form, 8 AAC 45.120(d), which provided:
Affidavits in lieu of oral evidence:
(1) Evidence may be introduced by any party in affidavit form in lieu of oral testimony and shall be given the same effect as if the affiant had testified orally, provided that the opposing parties shall have the right, on request made prior to submission of the case for decision, to cross-examine the affiant. At the time the affiant [sic] is introduced, the board, or member shall give notice of the right to cross-examination and copies shall be delivered to the opposing parties.
(2) Prior to the hearing, any party may mail or deliver any affidavits to the opposing parties, together with a notice that it is proposed to introduce such affidavits at the hearing in lieu of oral testimony, and unless an opposing party or parties files a request to cross-examine a particular affiant at the hearing, the right to cross-examine such affiant shall be deemed waived. If any party requests the right to cross-examine an affiant, the affidavit of that affiant may be introduced in evidence only if the right to cross-examine him is afforded at the hearing.
Id. at 1265.


. The Board recognized this remedy in this case. Decision, p. 6.